Citation Nr: 1032342	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include obstructive lung disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1986 and 
from April 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In January 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A transcript of 
the hearing is associated with the claims file.  

This claim was previously before the Board in January 2009, at 
which time the claim was remanded for additional evidentiary 
development.  Unfortunately, all requested development was not 
adequately completed and an additional remand is necessary.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of the 
Veteran.  


REMAND

In January 2009, the Board remanded this claim to obtain a 
clarifying opinion addressing whether the Veteran had a 
respiratory disability that pre-existed service and was 
aggravated therein.  In remanding the claim, the Board noted that 
the evidentiary record contained a May 2008 VA medical opinion 
which concluded that the Veteran had a pre-existing respiratory 
disorder; however, the Board noted that the May 2008 VA reviewing 
physician did not state whether there was clear and unmistakable 
evidence that the unspecified, pre-existing respiratory disorder 
was not aggravated to a permanent degree during service.  As 
such, the Board remanded the claim to obtain an opinion that 
addressed, inter alia, whether it is clear and unmistakable that 
the Veteran had a pre-existing respiratory disability prior to 
service entrance in April 2003 and, if so, whether it was clear 
and unmistakable that any such pre-existing respiratory disorder 
was not aggravated beyond its natural progression during the 
Veteran's second period of active service.  

On remand, the same physician who provided the May 2008 VA 
opinion reviewed the evidentiary record, including new evidence 
showing treatment for a respiratory disorder, variously diagnosed 
as pharyngitis, bronchitis, and acute upper respiratory 
infections, prior to both periods of active duty service, and, 
concluded that it is clear and unmistakable that the Veteran had 
a pre-existing respiratory disability prior to entry into service 
in April 2003.  See March 2009 VA opinion.  

However, instead of providing an opinion as to whether there is 
clear and unmistakable evidence that the pre-existing disability 
was not aggravated by or during service, the reviewing physician 
stated that it is "unlikely" that the pre-existing respiratory 
disorder was aggravated beyond natural progression by any disease 
or injury, including any exposure to dust while serving in Iraq.  
The reviewing physician stated that it is more likely that 
smoking during this period is of more significance, as well as 
the Veteran's progressive weight gain.  See Id.  

The Veteran is considered to have been in sound condition at 
entry into both his periods of active duty, as a lung or 
respiratory disorder was not noted on the June 1986 report of 
medical examination into his first period of active duty, and the 
service treatment records do not contain a report of medical 
examination documenting the Veteran's medical condition at entry 
into his second period of active duty.  Indeed, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and the burden 
falls on the government to rebut the presumption of soundness.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting 
the presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the Veteran's disability existed 
prior to service and (2) that the pre-existing disability was not 
aggravated during service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The clear and unmistakable standard is an onerous burden, 
which requires that the evidence be undebatable.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Laposky v. 
Brown, 4 Vet. App. 331 (1994).  Therefore, the Board finds 
the March 2009 VA opinion is inadequate because it did not 
use the proper evidentiary standard in evaluating the issue 
on appeal.  In this context, the Board also finds that the 
directions of the January 2009 Remand were not 
substantially complied with because the March 2009 VA 
opinion did not provide the requested response to the 
questions posed in the January 2009 Remand, e.g., an 
opinion addressing whether it is clear and unmistakable 
that the pre-existing disability was aggravated during 
service.  

The Board regrets any additional delay in adjudicating the 
Veteran's claim of service connection for a respiratory 
disability.  Unfortunately, however, additional development 
is needed before a fully informed decision may be rendered.  
In this regard, the Board also notes that, once VA 
undertakes the effort to provide an examination or opinion 
when developing a service connection claim, an adequate 
examination or opinion must be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, a remand is required to obtain an additional 
medical opinion.  

In view of the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, the case is REMANDED for the following action:

1.	Request that the physician who provided 
the medical opinion in March 2009 review 
the entire claims file, including this 
Remand and the Board's January 2009 
Remand, and provide an addendum report 
that addresses the following:

a.	Is it clear and unmistakable 
(undebatable) that the Veteran's pre-
existing respiratory disorder was not 
aggravated beyond its natural 
progression during the Veteran's second 
period of active duty from April 2003 to 
May 2004?  

b.	In answering the foregoing, the 
reviewing physician should consider all 
evidence of record, including the post-
deployment health assessment, dated 
March 2004, which shows the Veteran 
reported often being exposed to sand and 
dust during deployment, developing 
chronic cough during deployment, and 
continuing to suffer from chronic cough 
since returning from deployment.  

c.	Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.  

d.	A rationale must be provided for each 
opinion offered.  

e.	If the requested opinion cannot be 
provided on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the reviewing 
physician should clearly and 
specifically so specify in the report 
and explain why this is so.

f.	If the physician who provided the 
January 2009 medical opinion is no 
longer available, request that a 
qualified medical professional 
knowledgeable in evaluating respiratory 
disorders review the claims file and 
provide the requested opinion.  If 
additional examination is required for 
that evaluation, one should be 
scheduled.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


